McLaughlin, J. :
The plaintiff’s wife was a passenger on a yacht on Rondout creek, Ulster county. The . yacht landed at a dock in that county owned by the defendant steamboat company for the purpose of permitting her to go ashore. While walldng upon ' the dock she stepped into a hole and sustained personal injury. Plaintiff brings this action to recover for loss of her services. After issue had been joined, the defendants moved to change the place of trial from the county of New York to the county of Ulster. The motion was denied and they appeal.
For the reasons stated in the opinion in Fluckiger v. Haber (144 App. Div. 65), decided herewith, I think the motion should have been granted.
The order appealed from, therefore, should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs.
Ingraham, P. J., Scott, Miller arid Dowling, JJ., concurred. • -
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.